We have carefully examined each of the bills of exception upon which, in his motion for rehearing, appellant predicates an allegation of error in our former opinion. Bill of exceptions No. 2 sets out a number of answers of a witness who was being examined and it is difficult to ascertain at which one of the answers or questions the exception is aimed. It is clear from the bill that appellant was seeking to show by the State witness that he had struck his wife upon the head. The witness denied doing it and at the same time held up his hand. Questioned by appellant's counsel as to why he held up his hand, he said it was to answer before God. He was then asked by appellant's counsel if he had struck his wife would he admit it, and the reply was that he would not mind telling it. Upon re-direct examination the State's counsel asked witness: "If you had done it, you would have done it when under the influence of defendant's whisky, wouldn't you?" The question was not answered. The witness having testified that he had bought liquor from appellant, might have explained any blow that he had struck his wife, if he had done so, by saying that he was under the influence of the liquor at the time. We do not apprehend such evil consequences from this character of examination as appellant's counsel does.
Bill of exceptions No. 3 presents objections to a question asked a witness for appellant on cross-examination. The bill contains absolutely nothing showing the surroundings, setting or conditions antecedent or subsequent to the question from which this court could determine its relevance or injury.
Bill of exceptions No. 4 avers that the district attorney, in the cross-examination of a witness of appellant, said: "You did not see anything there, but you can't say there was not anything there; I understand you came here to swear there wasn't any there?" Nothing appears in the bill showing the surroundings, antecedents, purpose or relevancy of this question, and nothing is stated except that the court instructed the jury to pay no attention to the remark of the district attorney. Whether the remark was based on former testimony of the witness or whether it was intended to express the conclusion arrived at by the district attorney from what the witness had already said, does not appear. We could not reverse cases for bills of exception presenting errors where nothing more is set out than appears in these bills.
The motion for rehearing will be overruled.
Overruled. *Page 32